Citation Nr: 1629306	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear, excluding those periods when the Veteran was in receipt of a temporary total disability rating.

2. Entitlement to a rating in excess of 10 percent for limitation of extension of the left knee associated with post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear.  

3. Entitlement to a rating in excess of 30 percent for chronic dissecting scalp cellulitis with sebaceous cysts.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and April 1988 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a rating in excess of 10 percent for post traumatic chondromalacia patella, left knee with osteoarthritis, and denied a rating in excess of 10 percent for chronic dissecting scalp cellulitis with sebaceous cysts.  In an October 2013 rating decision, the RO granted a temporary 100 percent rating for post traumatic chondromalacia patella, left knee with osteoarthritis, effective February 20, 2013, to June 1, 2013, and 10 percent rating thereafter.  In an April 2014 rating decision, the RO increased the Veteran's rating for chronic dissecting scalp cellulitis with sebaceous cysts to 30 percent, effective June 3, 2011, the date of his claim for increase, and granted a separate rating for limitation of extension of the left knee at 10 percent, effective June 3, 2011.  

The Veteran was afforded a VA examination after his most recent statement of the case.  However, in May 2016 he waived AOJ consideration of the evidence submitted; thus, the Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c). 

The issue of entitlement to a rating in excess of 30 percent for chronic dissecting scalp cellulitis with sebaceous cysts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear has been manifested by objective evidence of flexion limited to, at most, 75 degrees and dislocated semilunar cartilage with frequent episodes of joint locking, joint pain, and joint effusion.

2. The Veteran's limitation of extension of the left knee associated with post traumatic chondromalacia patella has been manifested by complaints of pain, weakness, and swelling and objective evidence of limited extension, at most, to 5 degrees.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent rating for post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015). 

2. The criteria for a rating in excess of 10 percent for limitation of extension of the left knee associated with post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261(2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed left knee disability in October 2011, February 2014, and December 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Ratings

The Veteran is seeking an increased rating for post traumatic chondromalacia patella, left knee with osteoarthritis, and limitation of extension of the left knee.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2015). The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As noted above, the Veteran is currently rated at 10 percent for post traumatic chondromalacia patella, left knee with osteoarthritis, pursuant to Diagnostic Code 5259-5260 (as listed in the most recent rating summary) and was awarded a temporary 100 percent rating from February 20, 2013, to June 1, 2013.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The Veteran also has a separate rating of 10 percent for limitation of extension of the left knee pursuant to Diagnostic Code 5261.  

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  The Board notes the Veteran is in receipt of the highest available rating for symptomatic removal of the semilunar cartilage under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Rating limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

Turning to the evidence of record, a September 2011 VA treatment record notes the Veteran complained of knee pain that was better with Synvisc shots and a knee brace.  He also reported locking in the morning.  The record notes x-rays in April 2010 revealed mild joint space narrowing in the medial compartment of the left knee and moderate irregularity of the contour of the left lateral femur condyle suggestive of osteochondral defect.  The report also notes the Veteran had tender medially range of motion that was reduced due to pain.  

The Veteran was afforded a VA examination in October 2011, in which he reported daily, chronic, constant aching pain.  He had minimal chronic left knee swelling, but no erythema or redness.  He had occasional giving way/weakness, but no actual falling and no locking in the last year.  He had mild stiffness after prolonged sitting or arising in the morning from bed.  He denied severe flare-ups.  Upon examination, active range of motion testing revealed flexion to 125 degrees, with pain at 120 degrees and extension to "-5 degrees of mild hyperextension with no pain."  Repetitive-use testing revealed flexion to 120 degrees with worse pain at 120 degrees and extension was unchanged.  The examiner noted he had mild decreased left knee flexion from expected normal range of motion due to pain.  Following three repetitions, he had slight decreased flexion due to worse pain, but he denied weakness, instability, incoordination, or fatigue with these motions.   He had mild tenderness and muscle strength was normal.  Lachman, drawer, and varus/valgus tests for instability were all normal and there was no finding or history of subluxation, crepitus, or abnormal mobility.  The examiner also noted the Veteran had no current findings of meniscus problems, but had residual chronic pain due to meniscectomy.  The examiner also noted that the Veteran wore a Neoprene left knee sleeve brace constantly and hinged DonJoy left knee brace occasionally.  The examiner confirmed the diagnosis of left knee degenerative arthritis, status post October 2000 arthroscopic surgery including partial meniscectomy, partial synovectomy, and lateral femoral chondroplasty.  

An April 2012 private treatment record notes a magnetic resonance imaging (MRI) revealed a tear along the anterior horn of the lateral meniscus with extension into the superior articular surface and anteriorly.  Also a vertical tear was seen in the posterior horn of the medial meniscus with extension into the inferior and superior articular surfaces. 

A February 2013 private treatment record notes the Veteran underwent a left knee arthroscopy with partial medial meniscectomy, and chondroplasty.  Although the Veteran was afforded a VA examination in March 2013, as this was conducted during the Veteran's temporary total disability rating, it will not discussed herein.  

The Veteran was afforded another VA examination in February 2014, in which he reported daily left knee pain, worse with prolonged standing, stairs, kneeling, squatting, and weather changes.  He denied flare-ups.  Active range of motion testing revealed flexion to 90 degrees, with objective evidence of pain at 75, and extension to 5 degrees, with no objective evidence of pain.  Repetitive-use testing revealed flexion to 90 degrees and extension to 5 degrees.  The examiner found the Veteran had functional loss and/or functional impairment of the knee and lower leg.  Specifically, less movement than normal, pain on movement, and swelling.  Also the Veteran had pain on palpation and 4/5 muscle strength on forward flexion and extension.  No joint instability or subluxation/dislocation.  The examiner noted the Veteran had a meniscus (semilunar cartilage) condition that resulted in a meniscal tear, frequent episodes of joint locking, joint pain, and joint effusion.  The residuals of his meniscectomy were daily pain and locking.  It was noted he used a brace regularly and a cane occasionally.  

The Veteran was afforded another VA examination in December 2014.  The Veteran reported increasing left knee pain since his last VA examination and flare-ups of left knee pain with prolonged walking and going up and down stairs.  He also reported bilateral knee pain and swelling during flare-ups.  He currently worked for the US Post Office as a letter carrier and was unable to do prolonged walking or standing without knee pain.  Flare-ups occurred two times a week for thirty minutes and were moderate to severe.  Active range of motion testing revealed flexion to 100 degrees, with pain, and extension to 0 degrees, with pain.  The examiner noted no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive-use testing revealed flexion from 5 to 100 degrees and extension to 5 degrees.  The examiner found there was additional functional loss or range of motion after three repetitions due to pain and weakness.  As the examination was not being conducted during a flare-up, the examiner concluded that she was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The examiner also found the Veteran had mild diffuse swelling of the left knee lateral aspect that contributed to his disability.   Muscle strength was 4/5 on extension and there was no muscle atrophy or ankylosis found.  The examiner noted the Veteran had a history of slight left lateral instability, but later found that joint stability testing revealed no joint instability.  The Veteran also had a history of recurrent effusion and the examiner noted the Veteran had a meniscus condition that included a meniscal tear and frequent episodes of joint locking, joint pain, and joint effusion.  Also, residual signs or symptoms due to the meniscectomy included pain, locking, and swelling.  The Veteran used a brace regularly and there was evidence of crepitus.  X-rays from September 2014 revealed moderate degenerative osteoarthritis with narrowing of the medial compartment.   

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5259-5260 and has a separate 10 percent rating for limitation of extension under Diagnostic Code 5261.  

Initially, the Board notes there have been no medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee disability under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015).  

Additionally, the Board finds the preponderance of the evidence is against a separate rating for instability under Diagnostic Code 5257.  While the Veteran complained of giving way during his October 2011 VA examination, he also noted he had no actual falls, denied instability, and the examiner found Lachman, drawer, and varus/valgus tests for instability were all normal.  Also, although the December 2014 VA examiner found the Veteran had a history of slight left lateral instability, the same examiner found joint stability testing revealed no joint instability.  Furthermore, the February 2014 VA examiner found no instability.  Thus, the Board finds the record does not reflect a separate rating for instability is warranted under Diagnostic Code 5257.  

The Board will consider the remaining diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's left knee meniscectomy and his limitations of motion are overlapping and duplicative.  To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under Diagnostic Codes 5003, 5258, 5259, 5260, and 5261.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In regard to flexion, in order to warrant a scheduler evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30.  The Veteran exhibited flexion limited, at most, to 75 degrees, with objective evidence of pain.  Thus, as flexion of the left knee has not been limited to anywhere near 30 degrees, respectively, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260.  

With respect to extension, in order to warrant a scheduler evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Code 5261, there would need to be evidence of limitation of extension to 15 degrees, respectively.  The Veteran exhibited extension limited, at most, to 5 degrees, with objective evidence of pain.  Thus, as extension of the left knee has not been limited to anywhere near 15 degrees, respectively, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5261.  Indeed, the evidence of limitation of extension does not even warrant a compensable rating under Diagnostic Code 5261, but as the RO has already assigned the Veteran a separate 10 percent rating, the Board will not disturb such rating.  

The medical evidence of record reveals the Veteran's residuals of post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear have been manifested by a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, which would warrant a 20 percent rating under Diagnostic Code 5258.  Indeed, a September 2011 VA treatment record notes the Veteran reported locking in the morning and the October 2011 VA examiner found the Veteran had residual chronic pain due to his meniscectomy.  The February 2014 VA examiner found the Veteran had a meniscus (semilunar cartilage) condition that resulted in a meniscal tear, frequent episodes of joint locking, joint pain, and joint effusion, and the residuals of his meniscectomy were daily pain and locking.  The December 2014 VA examiner found the Veteran had a history of recurrent effusion, a meniscus condition that included a meniscal tear, and frequent episodes of joint locking, pain, and effusion, and residual signs or symptoms due to the meniscectomy included pain, locking, and swelling.  Diagnostic Code 5259 provides for a 10 percent rating for the same (but lesser) symptoms.  

The question before the Board, then, is what ratings to assign to the Veteran's left knee disability where he meets the criteria for compensable ratings under Diagnostic Codes 5003, 5258, and 5259, taking into account the Veteran's separate 10 percent rating for limitation of extension.  For the reasons set forth below, the Board finds the currently assigned ratings under Diagnostic Codes 5259-5260 and 5261 are appropriate.

The Veteran may not be assigned separate ratings under Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's left knee disability has been manifested by joint "locking," painful motion, effusion, and degenerative arthritis.  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5259-5260 for symptomatic residuals of semilunar cartilage removal with degenerative arthritis and painful motion and assigned a separate 10 percent rating under Diagnostic Code 5261 for limitation of extension based on painful motion, resulting in a combined 20 percent rating for his left knee disabilities.  However, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Although the Veteran's left knee disability has been manifested by symptoms of joint pain, effusion, and locking, as noted above, rating the Veteran under Diagnostic Code 5258 and any other rating codes that contemplate limitation of motion would constitute unlawful pyramiding.  38 C.F.R. § 4.14.  Diagnostic Codes 5258 and 5260/5261 rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Codes 5260 and 5261, such limitation of motion is encompassed by the limitations off flexion and/or extension, including limitation of motion due to pain.  These diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, 5258 and 5260/5261 rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5260/5261, the Veteran would receive compensation under different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5260/5261 for the painful limitation of motion, here, flexion and/or extension, associated with the knee disability.

If the Board were to assign a rating under Diagnostic Code 5258 instead of the current ratings, the Veteran would only be at the maximum 20 percent schedular rating and would be unable to have any other separate ratings that contemplate his limitation of motion.  As the Veteran is currently already in receipt of a combined 20 percent rating for his limitation of motion symptoms and his rating under Diagnostic Code 5259-5260 could allow the Veteran to obtain a maximum 30 percent rating and his rating under Diagnostic Code 5261could allow the Veteran to obtain a maximum 50 percent rating, making a combined left knee rating of 70, the Board finds it is more beneficial to the Veteran to retain his current 10 percent ratings under Diagnostic Codes 5259-5260 and 5261. 

For the reasons stated above, a rating in excess of 10 percent for the Veteran's post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear under Diagnostic Code 5259-5260 is not warranted and a rating in excess of 10 percent for left knee limitation of extension under Diagnostic Code 5261 is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected left knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Specifically, the Veteran's knee symptoms such as instability, painful motion, limitation of motion, locking, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's left knee disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

In making this determination, the Board notes the evidence does not indicate any combined effect that would justify granting an extraschedular rating for the Veteran's left knee in the circumstances of this case.  Referral for an extraschedular rating for the left knee disability is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent rating for post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear, excluding those periods when the Veteran was in receipt of a temporary total disability rating, is denied.  

Entitlement to a rating in excess of 10 percent for limitation of extension of the left knee associated with post traumatic chondromalacia patella, left knee with osteoarthritis, status post meniscectomy for medial and lateral meniscus tear is denied.  


REMAND

The claim of entitlement to a rating in excess of 30 percent for chronic dissecting scalp cellulitis with sebaceous cysts must be remanded because the Veteran timely expressed disagreement, in February 2012, with the rating decision rendered in November 2011.  As noted above, although the RO increased the Veteran's rating from 10 percent to 30 percent, effective June 3, 2011, his date of claim for increase, the RO did not issue a statement of the case on this issue.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue only if the Veteran perfects his appeal in a timely manner.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to a rating in excess of 30 percent for chronic dissecting scalp cellulitis with sebaceous cysts.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


